1

2

3

4                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
5                                      AT TACOMA

6    MICKEI L. B.,
                                                          Case No. C18-6048 TLF
7                             Plaintiff,
            v.                                            ORDER REVERSING AND
8                                                         REMANDING DEFENDANT’S
     COMMISSIONER OF SOCIAL SECURITY,                     DECISION TO DENY BENEFITS
9
                              Defendant.
10

11          Plaintiff has brought this matter for judicial review of defendant’s denial of her

12   application for a period of disability and disability insurance benefits. The parties have

13   consented to have this matter heard by the undersigned Magistrate Judge. 28 U.S.C. §

14   636(c); Federal Rule of Civil Procedure 73; Local Rule MJR 13. For the reasons set

15   forth below, the Court reverses defendant’s decision to deny benefits and remands this

16   matter for further administrative proceedings.

17                                     I.         ISSUES FOR REVEW

18          1. Whether the ALJ erred in evaluating the medical evidence.

19          2. Whether the ALJ erred in evaluating plaintiff’s testimony.

20                                          II.      DISCUSSION

21          The Court will uphold an ALJ’s decision unless: (1) the decision is based on legal

22   error, or (2) the decision is not supported by substantial evidence. Ford v. Saul, 950

23   F.3d 1141, 1154, 1159 (9th Cir. 2020). Substantial evidence is “‘such relevant evidence

24

25
     ORDER REVERSING AND REMANDING
26   DEFENDANT’S DECISION TO DENY BENEFITS - 1
1    as a reasonable mind might accept as adequate to support a conclusion.’” Biestek v.

2    Berryhill, 139 S. Ct. 1148, 1154 (2019) (quoting Consolidated Edison Co. v. NLRB, 305

3    U.S. 197, 229 (1938)). This requires “more than a mere scintilla,” of evidence. Id.

4           The Court must consider the administrative record as a whole. Garrison v.

5    Colvin, 759 F.3d 995, 1009 (9th Cir. 2014). It must weigh both the evidence that

6    supports, and evidence that does not support, the ALJ’s conclusion. Id. The Court

7    considers in its review only the reasons the ALJ identified and may not affirm for a

8    different reason. Id. at 1010. Furthermore, “[l]ong-standing principles of administrative

9    law require us to review the ALJ’s decision based on the reasoning and actual findings

10   offered by the ALJ—not post hoc rationalizations that attempt to intuit what the

11   adjudicator may have been thinking.” Bray v. Comm’r of SSA, 554 F.3d 1219, 1225-26

12   (9th Cir. 2009) (citations omitted).

13          If the ALJ’s decision is based on a rational interpretation of conflicting evidence,

14   the Court will uphold the ALJ’s finding. Carmickle v. Comm’r of Soc. Sec. Admin., 533

15   F.3d 1155, 1165 (9th Cir. 2008). It is unnecessary for the ALJ to “discuss all evidence

16   presented”. Vincent on Behalf of Vincent v. Heckler, 739 F.2d 1393, 1394-95 (9th Cir.

17   1984) (citation omitted) (emphasis in original). The ALJ must only explain why

18   “significant probative evidence has been rejected.” Id.

19      A. The ALJ’s Evaluation of Medical Opinions

20          Plaintiff challenges the ALJ’s evaluation of the medical evidence in the

21   administrative record. Dkt. 8 at 3-10. Specifically, plaintiff contends that the ALJ erred in

22   evaluating the opinions of Jan L. Lewis, PhD, Leslie Postovoit, PhD, Kathleen Mayers,

23

24

25
     ORDER REVERSING AND REMANDING
26   DEFENDANT’S DECISION TO DENY BENEFITS - 2
1    PhD, and Marie Ho, MD. Id. For the reasons set forth below, the Court finds that the

2    ALJ erred in evaluating the medical evidence in the record.

3           The ALJ must provide “clear and convincing” reasons for rejecting the

4    uncontradicted opinion of either a treating or examining physician. Trevizo v. Berryhill,

5    871 F.3d 664, 675 (9th Cir. 2017) (quoting Ryan v. Comm’r of Soc. Sec., 528 F.3d

6    1194, 1198 (9th Cir. 2008)). When a treating or examining physician’s opinion is

7    contradicted, an ALJ must provide specific and legitimate reasons for rejecting it. Id. In

8    either case, substantial evidence must support the ALJ’s findings. Id.

9           “Determining whether inconsistencies are material (or are in fact inconsistencies

10   at all) and whether certain factors are relevant to discount the opinions of [treating or

11   examining doctors] falls within this responsibility.” Morgan v. Comm'r of Soc. Sec.

12   Admin., 169 F.3d 595, 603 (9th Cir. 1999); see also Rollins v. Massanari, 261 F.3d 853,

13   856 (9th Cir. 2001) (upholding ALJ’s rejection of internally inconsistent medical opinion).

14          A plaintiff’s activities of daily living may serve as a valid reason to discredit a

15   contrary medical opinion if the activities indicate that “a claimant is able to spend a

16   substantial part of [her] day engaged in pursuits involving the performance of physical

17   functions that are transferable to a work setting.” Wennet v. Saul, 777 Fed. Appx. 875,

18   880 (9th Cir. 2019) (quoting Orn v. Astrue, 495 F.3d 625, 639 (9th Cir. 2007)). However,

19   the fact that the plaintiff has carried on certain daily activities, does not necessarily

20   detract from the credibility of her disability, if they are not transferable to a work setting.

21   See, Diedrich v. Berryhill, 874 F.3d 634, 643 (9th Cir. 2017).

22

23

24

25
     ORDER REVERSING AND REMANDING
26   DEFENDANT’S DECISION TO DENY BENEFITS - 3
1           a. Dr. Lewis and Dr. Postovoit

2           First, plaintiff contends that the ALJ erred in considering Dr. Lewis’ and Dr.

3    Postovoit’s opinions while assessing the plaintiff’s RFC. Dkt. 8 at 3-5.

4           Dr. Lewis opined that plaintiff’s concentration, persistence and pace were

5    diminished by depression and pain focus. AR 82. Dr. Lewis further opined that plaintiff

6    could maintain attention/concentration sufficient to complete routine tasks over an 8-

7    hour workday. Id. However, Dr. Lewis stated that plaintiff, “would work best in small

8    groups and occasional contact with the general public due to anxiety” and is “able to

9    adjust to occasional/expected changes.” AR 82-83. Dr. Lewis’ opinion was reviewed

10   and affirmed by Dr. Postovoit. AR 96-97.

11          The ALJ stated that she gave these opinions significant weight and incorporated

12   the opinions into plaintiff’s RFC. AR 30. The ALJ determined that plaintiff was limited to,

13   “performing simple and routine tasks,” “simple work-related decisions,” “occasional

14   contact with the public and occasional interactions with co-workers” and “tolerating

15   occasional changes in a routine work setting.” AR 26. Plaintiff does not challenge the

16   ALJ’s finding that these opinions are entitled to significant weight. Dkt. 8 at 3. Instead,

17   plaintiff argues that the ALJ failed to include in the RFC that plaintiff “would work best in

18   small groups” and that she “was able to adjust to expected changes.” Dkt. 8 at 4.

19          The ALJ is responsible for “translating and incorporating clinical findings into a

20   succinct RFC.” Rounds v. Comm'r of Soc. Sec. Admin., 807 F.3d 996, 1006 (9th Cir.

21   2015). Here, the ALJ did not incorporate portions of Dr. Lewis’ and Dr. Postovoit’s

22   opinion into plaintiff’s RFC. The ALJ also did not provide any reason for discounting or

23   rejecting these opinions.

24

25
     ORDER REVERSING AND REMANDING
26   DEFENDANT’S DECISION TO DENY BENEFITS - 4
1              Defendant argues that this was not error because the ALJ reasonably

2    incorporated these limitations into the RFC and because it is the ALJ’s duty to resolve

3    ambiguities in the evidence. Dkt. 9 at 5-7. Dr. Lewis and Dr. Postovoit opined that

4    plaintiff is limited to working in small groups and could tolerate occasional and expected

5    changes. AR 82-83, 96-97. The ALJ stated that plaintiff was limited to “occasional

6    interactions with co-workers” and “occasional changes in a routine work setting.” AR 26.

7    The ability to have occasional contact with co-workers does not account for the number

8    of co-workers with whom the contact is made. One could have a job that involves only

9    occasional contact, but requires that those occasional contacts be with a large group of

10   individuals. Similarly, one could have a job that requires changes that are occasional

11   but unexpected or unpredictable. Accordingly, the ALJ did not incorporate all of the

12   limitations set forth by Dr. Lewis and Dr. Postovoit, into plaintiff’s RFC. Additionally,

13   neither defendant nor the ALJ explain how these limitations were ambiguous.

14             For the foregoing reasons, the ALJ erred in evaluating the medical opinions and

15   limitations set forth by Dr. Lewis and Dr. Postovoit.

16             b. Dr. Mayers

17             Next, plaintiff alleges that the ALJ erred in evaluating Dr. Mayers’ opinion. Dkt. 8

18   at 5-7.

19             Dr. Mayers opined that plaintiff was “probably not fully able to manage her own

20   funds and has poor math skills.” AR 284. Dr. Mayers also observed that plaintiff’s

21   mental status exam indicated that she is capable of understanding, remembering and

22   carrying out three-stage instructions and detailed tasks. Id. Next, Dr. Mayers indicated

23   that plaintiff’s judgment was fair to poor. Id. Finally, Dr. Mayers opined that, plaintiff

24

25
     ORDER REVERSING AND REMANDING
26   DEFENDANT’S DECISION TO DENY BENEFITS - 5
1    “probably could maintain attention and concentration through a normal eight-hour

2    workday, and she would be able to tolerate minor changes in a competitive work

3    setting.” Id.

4            The ALJ gave less weight to the opinion that plaintiff could not manage her

5    funds, because “it is inconsistent with normal mental status examinations in the file and

6    with the claimant’s ability to work part-time.” AR 31. Additionally, the ALJ discounted the

7    opinion that plaintiff’s concentration was good for three-stage instructions, because it is

8    inconsistent with “the overall record of conservative treatment and robust activities of

9    daily living.” Id.

10           Plaintiff argues that the ALJ erred by excluding from plaintiff’s RFC, without

11   explanation, Dr. Mayers’ opinions that plaintiff’s math skills are poor, that her judgment

12   was fair to poor and that plaintiff could tolerate minor changes in a competitive work

13   setting. Dkt. 8 at 6. Plaintiff also argues that the ALJ erred in rejecting Dr. Mayers

14   opinion that plaintiff’s concentration is good for three-stage directions. Id at 7. Plaintiff

15   does not challenge the ALJ’s rejection of Dr. Mayers’ opinion that plaintiff is probably

16   not fully able to manage her own funds.

17           First, the plaintiff is correct that the ALJ does not make a finding regarding Dr.

18   Mayers’ opinion that plaintiff’s math skills are poor, that her judgment was fair to poor

19   and that plaintiff could tolerate minor changes in a competitive work setting. The ALJ did

20   not provide any reason for rejecting this portion of Dr. Mayers’ opinion. Additionally, the

21   ALJ did not incorporate these limitations into plaintiff’s RFC. Accordingly, the ALJ

22   committed error by excluding these limitations without explanation.

23

24

25
     ORDER REVERSING AND REMANDING
26   DEFENDANT’S DECISION TO DENY BENEFITS - 6
1           Next, plaintiff argues that the ALJ did not provide specific and legitimate reasons

2    to reject Dr. Mayers’ opinion that plaintiff’s concentration is good for three stage

3    directions. Dkt. 8 at 7. The only reason that the ALJ gave for discounting this opinion is

4    that it “is not consistent with the overall record of conservative treatment and robust

5    activities of daily living.” AR 31.

6           Plaintiff indicated to Dr. Mayers that she was receiving mental health services at

7    the time of the evaluation and that she had received mental health services in the past,

8    but did not find past treatment helpful. AR 279. Additionally, the ALJ noted that plaintiff

9    was taking “psychotropic medications” prescribed by her primary care physician in

10   2016, but did not seek additional treatment. AR 29, 516-520. The ALJ also noted that

11   plaintiff reported increased mental health symptoms in 2017 and that Dr. Stoneking

12   prescribed plaintiff Buspar. AR 29. The record also indicates that in 2017 plaintiff

13   continued to complain of mental health concerns and was prescribed medication to treat

14   these conditions. AR 532-38.

15          There is no evidence in the record indicating that the prescription of

16   “psychotropic medication” and outpatient treatment is in fact conservative. See, e.g.

17   Boitnott v. Colvin, 2016 U.S. Dist. LEXIS 110099, 2016 WL 352348 at *4 (S.D. Cal. Jan.

18   29, 2016)(rejecting an ALJ’s characterization of a claimant’s treatment as “routine and

19   conservative” in part because “[t]here was no medical testimony at the hearing or

20   documentation in the medical record that the prescribed medication constituted

21   ‘conservative treatment’” of the claimant’s conditions); Childress v. Colvin, 2014 U.S.

22   Dist. LEXIS 130480, 2014 WL 4629593, at * 12 n.2 (C.D. Cal. Sept. 9, 2014)(stating

23   that “[t]here is no guiding authority on what exactly constitutes ‘conservative’ or ‘routine’

24

25
     ORDER REVERSING AND REMANDING
26   DEFENDANT’S DECISION TO DENY BENEFITS - 7
1    treatment,” except for the use of non-prescription medications, which are “consistently

2    viewed as ‘conservative treatment’”).

3           Additionally, “it is a questionable practice to chastise one with a mental

4    impairment for the exercise of poor judgment in seeking rehabilitation.” Garrison v.

5    Colvin, 759 F.3d 995, 1017 n 24 (9th Cir. 2014) (quoting Van Nguyen v. Chater, 100

6    F.3d 1462, 1465 (9th Cir. 1996)). This is because a person suffering from a mental

7    illness may not realize that they need medication or that the condition reflects a

8    potentially serious mental illness. See, Nguyen, 100 F.3d at 1465. The Social Security

9    Administration also acknowledges that it is possible that due to a mental impairment a

10   claimant may not be aware that they suffer from a disorder requiring additional

11   treatment. SSR 16-3.

12          Accordingly, the fact that plaintiff was prescribed psychotropic medication along

13   with outpatient treatment and did not seek additional treatment for her mental health

14   conditions, is not a specific and legitimate reason to reject Dr. Mayers’ opinion.

15          The ALJ also stated that Dr. Mayers’ opinion was contradicted by plaintiff’s

16   “robust activities of daily living.” AR 31. The ALJ does not identify what these “robust

17   activities of daily living” are or how they contradict Dr. Mayers’ opinion that plaintiff’s

18   concentration was good for three-stage instructions.

19          During her hearing, plaintiff stated that her daily activities included: making a

20   bottle for her daughter, changing her daughter’s diapers, making coffee, making dinner

21   once or twice a week, and letting her dogs go outside. AR 60-62. Plaintiff stated that her

22   responsibilities included: serving meals, taking out the garbage, cleaning the kitchen,

23   passing out water, loading a dishwasher, and stocking a refrigerator. AR 62-63. The

24

25
     ORDER REVERSING AND REMANDING
26   DEFENDANT’S DECISION TO DENY BENEFITS - 8
1    ALJ does not explain how these activities of daily living are inconsistent with the opinion

2    that plaintiff can concentrate sufficiently to complete three stage instructions. The ALJ

3    also does not explain how these activities indicate that plaintiff can spend a substantial

4    part of her day “engaged in pursuits involving performance of physical functions that are

5    transferable to a work setting.” Accordingly, the plaintiff’s activities of daily living are also

6    an insufficient reason to reject this portion of Dr. Mayers’ opinion.

7           Finally, the Court notes that when discussing Dr. Mayers’ opinion, the ALJ stated

8    that Dr. Mayers’ findings are “generally consistent with the residual functional capacity

9    assessment.” AR 29. This method of analysis is an error because the ALJ must

10   consider medical evidence in assessing the RFC, and cannot then discredit such

11   evidence because it is inconsistent with that RFC. See Laborin v. Berryhill, 867 F.3d

12   1151, 1153-54 (9th Cir. 2017). “This practice ‘inverts the responsibility of an ALJ, which

13   is first to determine the medical impairments of a claimant based on the record and the

14   claimant's credible symptom testimony and only then to determine the claimant's RFC.’”

15   Laborin, 867 F.3d at 1154 (quoting Trevizo, 862 F.3d at 1000 n.6.) (emphasis original).

16          Based on the foregoing, the Court finds that the ALJ’s evaluation of Dr. Mayers’

17   opinion is not supported by substantial evidence.

18          c. Dr. Ho

19          Plaintiff argues that the ALJ also erred in evaluating Dr. Ho’s medical opinion.

20   Dkt 8 at 7-10.

21          Dr. Ho evaluated plaintiff and opined that she was limited to a maximum

22   standing/walking capacity of “at least two hours in an eight-hour workday.” AR 291. Dr.

23   Ho further stated that plaintiff’s maximum sitting capacity was a total of less than six

24

25
     ORDER REVERSING AND REMANDING
26   DEFENDANT’S DECISION TO DENY BENEFITS - 9
1    hours in an eight-hour workday. Id. Dr. Ho also stated that plaintiff did not need a cane

2    or assistive device, but may need an assistive device for long distances and uneven

3    terrain. Id. Dr. Ho also opined that plaintiff’s maximum lifting and carrying capacity was

4    10 pounds occasionally and frequently. Id. Additionally. Dr. Ho stated that plaintiff was

5    limited to never climbing ladders, scaffolds or ropes and could not reach overhead, but

6    could reach forward occasionally. Id. at 291-92. Next, Dr. Ho stated that plaintiff did not

7    have any limitations in handling, fingering or feeling. Id. at 292. Finally, Dr. Ho opined

8    that plaintiff would have limitations working at heights, working around heavy

9    machinery, working around dust, fumes, gases, and working around excessive noise.

10   Id.

11          First, the ALJ stated that Dr. Ho’s opinion regarding plaintiff’s standing, walking,

12   sitting, lifting, carrying and manipulative limitations were given less weight because they

13   are “inconsistent with the record as a whole, including imaging showing only mild

14   degenerative changes and musculoskeletal examinations indicating good joint range of

15   motion.” AR 31. However, the ALJ did not identify specific imaging that purportedly

16   shows only mild degenerative changes; nor did the ALJ identify any specific

17   musculoskeletal examinations that were supportive of the ALJ’s finding.

18          Dr. Ho’s evaluation indicates mild bilateral degenerative changes in plaintiff’s

19   hips. AR 286. Dr. Ho also stated that imaging of plaintiff’s spin indicates that

20   “[d]egenrative changes are most pronounced at the thoracolumbar spine.” AR 294.

21   Here, the ALJ has failed to identify how an observation that degenerative changes in

22   plaintiff’s hips are mild is inconsistent with the limitations set forth by Dr. Ho.

23   Accordingly, this is not a sufficient reason to discount Dr. Ho’s opinion.

24

25
     ORDER REVERSING AND REMANDING
26   DEFENDANT’S DECISION TO DENY BENEFITS - 10
1           Additionally, Dr. Ho observed that plaintiff’s range of motion was limited in her

2    back, hip, shoulder, ankle, wrist, and right thumb. AR 290. Dr. Ho also observed that

3    plaintiff complained of pain in these areas while testing range of motion. Id. The record

4    reveals that some examinations show a limited range of motion (AR 290, 457, 476, 487,

5    530, 538), while others show a normal range of motion (AR 416, 427, 440, 469, 490,

6    504, 507, 519, 540). However, the ALJ has not explained how this inconsistency in the

7    medical record undermines or contradicts Dr. Ho’s opinion.

8           Dr. Ho stated that the standing, walking, sitting, carrying, and lifting limitations

9    are based on plaintiff’s back pain, spinal radiculopathy and plaintiff’s hip pain and

10   limitations. AR 291. It is not clear from the medical record how inconsistencies in

11   plaintiff’s range of motion undermine a finding of limitations based on pain and spinal

12   radiculopathy. Additionally, Dr. Ho stated that plaintiff’s manipulative limitations are

13   based on her inability to balance, and occasional instability when walking and standing.

14   The ALJ also does not explain how this finding is undermined by inconsistencies in the

15   plaintiff’s range of motion. Accordingly, the inconsistencies in the record regarding

16   plaintiff’s range of motion is not a sufficiently specific and legitimate reason to discredit

17   Dr. Ho’s opinion.

18          Next, the ALJ stated that Dr. Ho’s exertional and manipulative limitations were

19   “inconsistent with [plaintiff’s] daily activities such as working part-time as a CNA and

20   caring for a seven-month-old infant.” AR 31.

21          First, the ALJ does not explain how preparing a bottle, changing diapers and

22   otherwise taking care of an infant, with the assistance of plaintiff’s family, contradict the

23   exertional or manipulative limitations opined by Dr. Ho. Additionally, none of these

24

25
     ORDER REVERSING AND REMANDING
26   DEFENDANT’S DECISION TO DENY BENEFITS - 11
1    activities involve physical functions that are transferable to a work setting. Accordingly,

2    the plaintiff’s ability to take care of her infant is not a valid reason to discredit Dr. Ho’s

3    opinion.

4           The ALJ also stated that plaintiff’s part-time position as a CNA contradicts Dr.

5    Ho’s opinion. Plaintiff indicates that her work activities include: serving dinner, taking out

6    garbage, cleaning the kitchen, passing out water, loading the dishwasher and stocking a

7    refrigerator. AR 62-63. Plaintiff also indicated that she is standing or walking during

8    these duties for about an hour. AR 62. The ALJ provided no explanation regarding how

9    these part-time duties contradict the limitations set forth by Dr. Ho. Additionally, there is

10   no indication from the ALJ’s decision or from the record that the plaintiff’s position as a

11   CNA require her to spend a “substantial part of [her] day engaged in pursuits involving

12   the performance of physical functions that are transferable to a work setting.”

13   Accordingly, plaintiff’s position as a part-time CNA is not a valid reason to reject the

14   exertional and manipulative limitations set forth by Dr. Ho.

15          The ALJ also asserted that Dr. Ho’s statement regarding the use of an assistive

16   device is unpersuasive because “treatment notes documented a normal gait.” AR 31.

17   The ALJ does not identify which treatment notes purportedly document a normal gait.

18   However, Dr. Ho’s treatment notes document that plaintiff walks with a limp due to pain

19   and loses her balance easily. AR 288-290. The ALJ does not identify a treatment note

20   documenting that plaintiff has a normal gait and does not provide another reason

21   explaining why Dr. Ho’s opinion is “unpersuasive.” Accordingly, the ALJ has not

22   provided a valid reason for discounting Dr. Ho’s opinion regarding the plaintiff’s need for

23   an assistive device.

24

25
     ORDER REVERSING AND REMANDING
26   DEFENDANT’S DECISION TO DENY BENEFITS - 12
1           The ALJ stated that Dr. Ho “did not sufficiently explain or support the limitations

2    he assessed concerning pulmonary irritants and noise.” AR 31. An ALJ may reject a

3    medical opinion that is “brief, conclusory, and inadequately supported by clinical

4    findings.” Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005), citing Tonapetyan v.

5    Halter, 242 F.3d 1144, 1149 (9th Cir. 2001); see also Meanel v. Apfel, 172 F.3d 1111,

6    1114 (9th Cir. 1999) (holding that statement that the plaintiff would have “decreased

7    concentration skills” was too vague to be useful in the disability determination); 20

8    C.F.R. § 404.1527(c)(3). Here, Dr. Ho only briefly discusses plaintiff’s reported anxiety

9    and depression but does not indicate how these conditions limit plaintiff’s ability to be

10   exposed to pulmonary irritants and noise. Dr. Ho also does not explain what “physical

11   problems” require plaintiff to avoid pulmonary irritants and noise. Accordingly, the ALJ

12   has provided a sufficient reason to discount Dr. Ho’s finding that plaintiff must avoid

13   pulmonary irritants and excessive noise.

14          Finally, the Court notes that while discussing the medical evidence the ALJ

15   stated that Dr. Ho’s findings were “generally consistent with the limitations assessed in

16   the residual functional capacity.” AR 28. This method of analysis is an error because the

17   ALJ must consider medical evidence in assessing the RFC, and cannot then discredit

18   such evidence because it is inconsistent with that RFC. See Laborin, 867 F.3d at 1153-

19   54. “This practice ‘inverts the responsibility of an ALJ, which is first to determine the

20   medical impairments of a claimant based on the record and the claimant's credible

21   symptom testimony and only then to determine the claimant's RFC.’” Laborin, 867 F.3d

22   at 1154 (quoting Trevizo, 862 F.3d at 1000 n.6.) (emphasis original).

23

24

25
     ORDER REVERSING AND REMANDING
26   DEFENDANT’S DECISION TO DENY BENEFITS - 13
1           Based on the foregoing, the Court finds that the ALJ committed error in

2    evaluating Dr. Ho’s opinion.

3       B. The ALJ’s consideration of plaintiff’s testimony

4           Next, plaintiff contends that the ALJ erred in evaluating plaintiff’s testimony. Dkt.

5    8 at 10-13.

6           In weighing a plaintiff’s testimony, an ALJ must use a two-step process. Trevizo

7    v. Berryhill, 871 F.3d 664, 678 (9th Cir. 2017). First, the ALJ must determine whether

8    there is objective medical evidence of an underlying impairment that could reasonably

9    be expected to produce some degree of the alleged symptoms. Ghanim v. Colvin, 763

10   F.3d 1154, 1163 (9th Cir. 2014). If the first step is satisfied, and provided there is no

11   evidence of malingering, the second step allows the ALJ to reject the claimant’s

12   testimony of the severity of symptoms if the ALJ can provide specific findings and clear

13   and convincing reasons for rejecting the claimant’s testimony. Id. See Verduzco v.

14   Apfel, 188 F.3d 1087, 1090 (9th Cir. 1999).

15          The ALJ found that plaintiff’s medically determinable impairments could

16   reasonably be expected to cause some of the alleged symptoms to some degree. AR

17   27. Therefore, the ALJ was required to provide specific clear and convincing grounds for

18   discrediting the plaintiff’s testimony regarding the severity of her symptoms. The ALJ

19   found that plaintiff’s activities, when considered with the medical evidence, are

20   inconsistent with plaintiff’s symptom testimony.

21          Plaintiff alleges that the ALJ committed error by discrediting the plaintiff’s

22   testimony. However, because this case must be remanded for a proper evaluation of

23   the medical evidence, this could potentially change the ALJ’s credibility determination.

24

25
     ORDER REVERSING AND REMANDING
26   DEFENDANT’S DECISION TO DENY BENEFITS - 14
1    Accordingly, the Court declines to consider whether the ALJ erred in discrediting the

2    plaintiff’s testimony.

3             C. Harmless Error

4             The errors identified in this Order are not harmless. Carmickle, 533 F.3d at 1162

5    (“the relevant inquiry in this context is … whether the ALJ’s decision remains legally

6    valid, despite such error.”). It is unclear whether an appropriate evaluation of the

7    evidence would cause the ALJ to change the hypotheticals provided to the Vocational

8    Expert, and potentially change the RFC. Therefore, the ALJ’s decision is not legally

9    valid.

10            D. Remand With Instructions for Further Proceedings

11            “‘The decision whether to remand a case for additional evidence, or simply to

12   award benefits[,] is within the discretion of the court.’” Trevizo, 871 F.3d at 682 (quoting

13   Sprague v. Bowen, 812 F.2d 1226, 1232 (9th Cir. 1987)). If an ALJ makes an error and

14   the record is uncertain and ambiguous, the court should remand to the agency for

15   further proceedings. Leon v. Berryhill, 880 F.3d 1041, 1045 (9th Cir. 2017). Likewise, if

16   the court concludes that additional proceedings can remedy the ALJ’s errors, it should

17   remand the case for further consideration. Revels, 874 F.3d at 668.

18            The Ninth Circuit has developed a three-step analysis for determining when to

19   remand for a direct award of benefits. Such remand is generally proper only where

20            “(1) the record has been fully developed and further administrative
              proceedings would serve no useful purpose; (2) the ALJ has failed to
21            provide legally sufficient reasons for rejecting evidence, whether claimant
              testimony or medical opinion; and (3) if the improperly discredited
22            evidence were credited as true, the ALJ would be required to find the
              claimant disabled on remand.”
23

24

25
     ORDER REVERSING AND REMANDING
26   DEFENDANT’S DECISION TO DENY BENEFITS - 15
1    Trevizo, 871 F.3d at 682-83 (quoting Garrison v. Colvin, 759 F.3d 995, 1020 (9th Cir.

2    2014)).

3           The Ninth Circuit emphasized in Leon v. Berryhill that even when each element is

4    satisfied, the district court still has discretion to remand for further proceedings or for

5    award of benefits. 80 F.3d 1041, 1045 (9th Cir. 2017).

6           The Court has determined that on remand the ALJ must re-evaluate the medical

7    opinions of Dr. Lewis, Dr. Postovoit, Dr. Mayers, and Dr. Ho, as well as plaintiff’s

8    testimony. Therefore, there are outstanding issues which must be resolved and remand

9    for further proceedings is appropriate.

10                                          CONCLUSION

11          Based on the foregoing discussion, the Court finds the ALJ erred when she

12   determined plaintiff to be not disabled. Defendant’s decision to deny benefits therefore

13   is REVERSED and this matter is REMANDED for further administrative proceedings.

14          Dated this 30th day of March, 2020.

15

16


                                                        A
17

18                                                      Theresa L. Fricke
                                                        United States Magistrate Judge
19

20

21

22

23

24

25
     ORDER REVERSING AND REMANDING
26   DEFENDANT’S DECISION TO DENY BENEFITS - 16
